UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6269


RANDOLPH KELLY,

                      Plaintiff – Appellant,

          v.

HELEN F. FAHEY, Virginia Parole Board Chair; WENDY K.
BROWN, Court and Legal Services Manager; SCOTT ROBERTS,
Probation/Parole Officer,

                      Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Anthony John Trenga,
District Judge. (1:13-cv-00036-AJT-IDD)


Submitted:   July 18, 2013                     Decided: July 22, 2013


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Randolph D. Kelly, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Randolph D. Kelly appeals the district court’s order

dismissing without prejudice his 42 U.S.C. § 1983 (2006) action.

We   have   reviewed     the    record    and   find    no     reversible   error.

Accordingly, we affirm for the reasons stated by the district

court.      Kelly   v.   Fahey,    No.    1:13-cv-00036-AJT-IDD         (E.D.   Va.

filed Feb. 11, 2013 & entered Feb. 12, 2013).                   We dispense with

oral   argument     because     the     facts   and    legal    contentions     are

adequately    presented    in     the    materials     before    this   court   and

argument would not aid the decisional process.



                                                                         AFFIRMED




                                          2